Citation Nr: 0626300	
Decision Date: 08/24/06    Archive Date: 09/01/06	

DOCKET NO.  04-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
November 1968, with apparent service in the Republic of 
Vietnam from August 1967 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2002 and February 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Upon review of this case, it would appear that, in addition 
to the issue currently on appeal, the veteran seeks service 
connection for a cardiovascular/coronary disorder, including 
hypertension.  Inasmuch as this issue has not been developed 
or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran in this case seeks service connection for post-
traumatic stress disorder, reportedly the result of various 
stressful incidents which occurred during his period of 
service in the Republic of Vietnam.  In that regard, a review 
of the record discloses that, while in service, the veteran 
served as a clerk-typist and cargo handler.

According to the veteran, during the period from August to 
November 1967, he was on a number of occasions exposed to 
sniper fire while unloading cargo ships at Qui Nhon.  The 
veteran additionally alleges that, in 1967, while in Vietnam, 
he witnessed a Vietnamese man being "gutted and skinned" by 
Republic of Korea troops.  In 1968, the veteran reportedly 
witnessed a fellow serviceman, a member of the 1st Calvary, 
being "hit in the back," with the result that his back was 
"blown out."  Also noted was an incident in which the 
veteran's bunker was destroyed by a rocket attack, resulting 
in the veteran's having to be dug out of the bunker.  
Finally, according to the veteran, during the period from 
January to August 1968, he was on various occasions subjected 
to regular mortar and/or rocket attacks, although the Board 
notes that he was not in Vietnam in August 1968.  
Significantly, while in some of the aforementioned cases, the 
veteran has provided a month and/or year for the incidents in 
question, he has yet to provide information of sufficient 
specificity to enable the verification of most of his in-
service stressors.  

However, the veteran's representative has indicated that the 
veteran reported receiving rocket and mortar attacks in 
January through March 1968 while assigned to the 387th 
Transportation Company stationed in Quang Tri.  An attempt to 
verify this stressor for that limited time frame should be 
conducted on remand.

The veteran should again be asked to provide any additional 
information regarding his claimed stressors, including the 
name of the serviceman from the first Cavalry who was shot in 
the back, and the date the rocket attack collapsed his 
bunker.  If sufficient additional information is provided, 
verification of these additional stressors through official 
sources should be conducted.

Additionally, it appears the veteran is now contending that 
the traumatic amputation of his thumb from the falling 
tailgate of a truck as a stressor causing his PTSD.  Although 
this incident has never been addressed in the medical 
evidence as a cause of PTSD, the Board notes this incident is 
verified, and the question of whether such event is 
sufficient, in and of itself, to have caused the veteran's 
PTSD is a medical question.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Moreover, the veteran has received 
various other psychiatric diagnoses, including anxiety state 
and depression, and "rule out" cognitive disorder, in 
addition to PTSD.  Thus, a VA examination is necessary to 
determine whether the veteran suffers from PTSD as a result 
of his thumb amputation, and/or of any other verified in-
service incident.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand, the RO should provide 
corrective notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
advising the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).

2.  In addition, any pertinent VA or 
other inpatient or outpatient treatment 
records, subsequent to December 2004, the 
date of the most recent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure those records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The RO should then once again request 
from the veteran a comprehensive and 
detailed statement regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary in order to obtain 
supportive evidence, and that he must be 
as specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.

4.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
in order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.

5.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service (other 
than his thumb amputation), and, if so, 
the nature of the specific stressor or 
stressors.  Should the RO determine that 
the record establishes the existence of a 
stressor or stressors other than his 
thumb amputation, the RO should specify 
which stressor or stressors in service it 
has determined are established by the 
record.  In reaching that determination, 
the RO should address any credibility 
questions raised by the evidence.

6.  Thereafter, arrangements should be 
made for the veteran to undergo a VA 
psychiatric examination by a 
psychiatrist.  The RO should specify for 
the examiner the stressor or stressors 
which it has determined are established 
by the record, to include traumatic 
amputation of this thumb, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims file.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified inservice stressor or stressors 
and the current diagnosis of post-
traumatic stress disorder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

7.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for post-traumatic 
stress disorder.  Should the benefit 
sought on appeal remain denied, the 
veteran and the veteran's representative 
should be provided a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

